EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matt Turk on 02/08/2022.

The application has been amended as follows: 



	a controller configured to:
acquire a pair of captured images captured by a pair of imaging units so that both contain an overlapping region;
	perform an object recognition process that recognizes an object using the pair of captured images; 
	determine whether or not an abnormal region exists in at least one of the pair of captured images and diagnose, when the abnormal region exists, a degree of impact exerted by the abnormal region on the object recognition process, wherein the degree of impact is based on a size and a transparency of a stain in the at least one of the pair of captured images; 
	change a processing content of the object recognition process according to the degree of impact; and 
, perform the object recognition process by monocular vision using only the other of the pair of captured images.
	
2. (Previously Presented) The in-vehicle stereo camera according to claim 1, wherein the controller is further configured to:
perform object recognition by stereoscopic vision using the pair of captured images in response to diagnosing that the abnormal region does not exist in either of the pair of captured 
	
3. (Currently Amended) The in-vehicle stereo camera according to claim 1, wherein the controller is further configured to:
	perform object recognition by stereoscopic vision using the pair of captured images in response to diagnosing that the abnormal region does not exist in either of the pair of captured images, or diagnosing that the degree of impact is smaller than a threshold value set in advance, and
	perform, in response to diagnosing that the abnormal region exists in the one of the pair of captured images and the degree of impact is equal to or higher than the threshold value:
		object recognition by stereoscopic vision using an image of a normal region excluding the abnormal region from the one of the pair of captured images, and the other of the pair of captured images; and
		object recognition by monocular vision using an image that is the other of the pair of captured images and is of a region corresponding to the abnormal region.
	
4. (Previously Presented) The in-vehicle stereo camera according to claim 2, wherein the controller is further configured to:
	perform processing to calculate a parallax of the pair of captured images, calculate distance information in the captured images based on the parallax, and detect an object based on the distance information as the object recognition by stereoscopic vision; and

	
5. (Previously Presented) The in-vehicle stereo camera according to claim 2, wherein by changing a use configuration of hardware, switching is performed to either one of a configuration that executes the object recognition process by stereoscopic vision and a configuration that executes the object recognition process by monocular vision.
	
6. (Cancelled).
	
7. (Previously Presented)  The in-vehicle stereo camera of claim 1, wherein in determining whether the abnormal region exists, the controller is configured to calculate a difference between a first stain in a first image of the pair of captured images and a second stain in a second image of the pair of captured images, and determine whether one of the first stain or the second stain is attached to one of the pair of imaging units.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites an in-vehicle stereo camera, comprising:
	a controller configured to:
acquire a pair of captured images captured by a pair of imaging units so that both contain an overlapping region;
	perform an object recognition process that recognizes an object using the pair of captured images; 
	determine whether or not an abnormal region exists in at least one of the pair of captured images and diagnose, when the abnormal region exists, a degree of impact exerted by the abnormal region on the object recognition process, wherein the degree of impact is based on a size and a transparency of a stain in the at least one of the pair of captured images; 
	change a processing content of the object recognition process according to the degree of impact; and 
in response to diagnosing that the abnormal region exists in either one of the pair of captured images and the degree of impact is equal to or higher than a threshold value, perform the object recognition process by monocular vision using only the other of the pair of captured images.
	In the closest prior art of record, Ishigami discloses an in-vehicle stereo camera that acquires a pair of captured images by a pair of imaging units that both contain an overlapping region in ¶[0026].
	Matano teaches performing monocular distance calculation in ¶[0036]. 
	However, even if Ishigami were combined with Matano, the combination would fail to teach or suggest in response to diagnosing that the abnormal region exists in either one of the pair of captured images and the degree of impact is equal to or higher than a threshold value, perform the object recognition process by monocular vision using only the other of the pair of captured images within the context of the remaining features of independent claim 1. The remaining prior art of record does not cure the above deficiencies.
	Because the cited prior art of record does not teach or suggest each and every feature of the independent claim, claim 1 is allowed. Claims 2-5 and 7 are allowed by virtue of their dependency of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663